i          i        i                                                               i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00902-CV

                                         Danny HINOJOSA,
                                             Appellant

                                                   v.

                                  Ronald VIDAL and Virginia Vidal,
                                            Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-16267
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 8, 2009

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have fully

compromised and settled all issues in dispute. The motion is granted, and this appeal is dismissed.

See TEX . R. APP . P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.). Costs of appeal are taxed against the parties who incurred them.

                                                        PER CURIAM